Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.
Claim Objections
Claims 36-38 are objected to because of the following informalities: claims 36-38 depend upon cancelled claim 35.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (WO 2008/132590) in view of Tabereaux, Jr et al. (US Patent Application Publication no. 2004/0016639).
 	With regard to claim 45, Nguyen teaches an electrolytic cell (abstract), comprising: 
 	(a) a plurality of vertical anode plates (10);
 	(b) a plurality of vertical cathode plates (20) adjacent to and overlapping with the plurality of vertical anode plates (10; page 9, lines 4-39); wherein the plurality of vertical cathode plates (20) comprise a first vertical cathode plate (figure 1). 
 	Nguyen fails to teach wherein the first vertical cathode plate comprises an array of interlocked tiles.
 	Tabereaux discloses an electrolytic cell for the reduction of aluminum having a layer of interlocking tiles on a cathode block (abstract; figure 2) in order to reduce the energy consumption as well as to increase the current efficiency of the device (paragraph 19). One having ordinary skill in the art at the time of filing would have found it obvious to use a cathode plate comprising an array of interlocked tiles in the device of Nguyen because as taught by Tabereaux, this arrangement reduces the energy consumption and increases the current efficiency of the electrolytic cell, and one would have a reasonable expectation of success in doing so.
.

Allowable Subject Matter
Claims 2-20, 22, 24-27, 34, 36-38, 41, 43 and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be WO 01/27353 to Homley and US Patent Application no. 2012/0318667 to Yang, as previously presented.
With regard to claim 34, Homley in view of Yang fails to teach a primary cathode plate retained on a cathode support, and configured to mechanically interlock with a plurality of adjacent cathode plates, wherein a first adjacent cathode plate and a second adjacent cathode plates overlap with at least one of a plurality of anodes; wherein the primary cathode plate comprises a first side edge, and a second side edge, wherein the first adjacent cathode plate comprises a first adjacent side edge, wherein the second adjacent cathode plate comprises a second adjacent side edge, wherein the first side edge Is configured to mechanically interlock with the first adjacent side edge, and wherein the second side edge is configured to mechanically interlock with the second adjacent side edge.
With regard to claim 41, the closest prior art made of record fails to teach or fairly suggest an electrolytic cell comprising the claimed combination of a carbon cathode block disposed on a current collector bar, a refractory material disposed adjacent to the carbon cathode block, a cathode support located on the carbon cathode block and a plurality of vertical cathode plates disposed on the cathode support.
There was not found a teaching in the prior art suggesting modification of the conventional electrolytic cells in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794